DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 30 November 2020. 
Claims 1-10 and 12-13 are pending in this application. Claim 11 was cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pub. 2006/0026123 A1) in view of Chatley et al. (US Pub. 2009/0132543 A1), and further in view of ZOU et al. (US Pub. 2016/0232474 A1) and Dadhia et al. (US Pub. 2009/007102 A1).
ZOU was cited in the previous Office Action.
Moore was cited in the PTO-892 on 09/18/2019.

As per claim 1, Moore teaches the invention substantially as claimed including A non-transitory computer readable medium storing a computer program causing a processor of a computer, which participates in a distributed computing system (Moore, [0093] lines 1-11, The various systems, methods, and techniques described herein may be implemented with hardware or software…embodied in tangible media…or any other machine-readable storage medium…In the case of program code execution on programmable computers, the computer will generally include a processor, a storage medium readable by the processor; Fig. 5) to execute: 
(A) requesting processing which is processing including the following (a1) to (a4) every time a request is received from the distributed computing system (Moore, Fig. 5, 505 Client calling service; [0069] 4-7, WSAP communicates with a web service, in which a client consumer requests a server provider to perform some service for the client, and provide the client with an appropriate response; [0079] lines 6-8, a client 500 sends a work item or request to the computing devices (nodes) 510, 520, 530 via a calling service): 
(a1) selecting one or more participant nodes which are to be made request destinations of execution of a processing target task based on at least two factors, the at least two factors including reputation respectively associated with participant nodes which participate in the distributed computing system and which are computers including the computer and communication delay of participant nodes (Moore, Fig. 5, 510, 520 530 (as one or more participant nodes); Fig. 6, 610, 620 select web service having the highest reputation; [0081] lines 1-2, Each web service, residing on an associated computing device, may have an associated reputation. [0082] lines 3-12, The client starts a dialogue with each of the multiple, identical web services, at step 600, that has a capability of fulfilling the client's work item or request. At step 610, the client analyzes the reputation of each web service to determine and select which has the highest reputation (step 620); [0086] lines 16-18, It is contemplated that other factors may affect a web service's reputation, such as responsiveness, latency (as communication delay), and uptime); 
(a2) transmitting a request for executing the processing target task to each of the selected one or more participant nodes (Moore, Fig. 6, 630, Attach to the web service having the highest reputation; [0079] lines 6-8, a client 500 sends a work item or request to the computing devices (nodes) 510, 520, 530 via a calling service; also see claim 9, lines 5-6, determining a web service for a client to send a request); 
(a3) accepting, via the processor, an response from each of the selected one or more participant nodes, the response is a response to the request including a task execution result of the processing target task executed by the participant node (Moore, Fig. 7, 700 Determining the result at each web service, 710 analyze/tabulate results; [0069] 5-7, a client consumer requests a server provider to perform some service for the client, and provide the client with an appropriate response; [0087] lines 3-6, each web service determines its result (e.g., the result to a client's work item or request). At step 710, the results are tabulated or otherwise analyzed to determine which result is prevalent; [0085] lines 1-2, The result that is most prevalent is determined to be the accurate or "correct" result)); and -2- 6490747.1Applicant: HITACHI, LTD.
Application No.: 15/860,216(a4) returning a correct task execution result based on the response (Moore, [0085] lines 1-3, The result that is most prevalent is determined to be the accurate or "correct" result, at step 720, and this result is reported back to the calling party or client device), and 
(B) reputation updating processing which is the following processing in at least one of the requesting processing and processing asynchronous with the requesting processing, when a sum of the correct task execution result from each of the selected one or more participant nodes is a majority of the selected one or more participant nodes, relatively increasing the reputation associated with one of the selected one or more participant nodes which transmits the response including the correct task execution result based on at least two factors used to select the one or more participant nodes, and updating each reputation with each of a plurality of the one or more participant nodes within the distributed computing system (Moore, [0085] lines 1-8, The result that is most prevalent is determined to be the accurate or "correct" result, at step 720, and this result is reported back to the calling party or client device. For example, if web service 515 and 525 each determined the result to a client's request to be "1" and if web service 535 determined the result to the same request to be "2", the result of "1" would be most prevalent (two result occurrences of "1" versus one result occurrence of "2"), and this result would be reported back to the client (as sum of the correct task execution result from each of the selected one or more participant nodes is a majority of the selected one or more participant nodes); [0086] lines 16-18, It is contemplated that other factors may affect a web service's reputation, such as responsiveness, latency (as communication delay), and uptime); [0088] lines 1-8, each of the web services, when in communication with each other, may check and compare their respective results with each other’s results. Based on these results, the services vote to determine which result is "correct". Each service's reputation is then adjusted (as updating) based on how its result compared to the "correct" result; Claim 6, adjusting the reputation comprises increasing the reputation of each web service having a result that is consistent with the preferred result). 

Moore did not specifically disclose the request is a transaction request.
However, Moore discloses that the user’s reputation score is used by others as a factor in their decision on whether to conduct a transaction with that user or not (Moore, [0006] lines 12-16). Therefore, this is equivalent to the transaction request as claimed by applicant. It would have been obvious to one having ordinary skilled in the art that the transaction of Moore in fact is the transaction request that is performed on the selected one or more participant nodes as claimed.

In addition, Moore fails to specifically teach a group of factors that the at least two factors are selected from the group of factors including reputation respectively associated with participant nodes, owners of participant nodes, loads of participant nodes, degrees of importance of tasks, and communication delay of participant nodes, and a degree of importance of the degrees of importance associated with the processing target task used to select the one or more participant nodes.

However, Chatley teaches a group of factors that the at least two factors are selected from the group of factors including reputation respectively associated with participant nodes, owners of participant nodes, loads of participant nodes, degrees of importance of tasks, and communication delay of participant nodes and a degree of importance of the degrees of importance associated with the processing target task used to select the one or more participant nodes (Chatley, [0129] lines 3-11, select particular nodes to service user requests originating from various geographic regions. In this example, geographic proximity is a primary factor in determining node selection for a particular user request. However, as would be apparent to those of skill in the art, various additional factors such as server latencies (as communication delay), server performance, quality of service (as reputation), how busy one node is when compared to another node (as loads of participant nodes), etc. may be taken into account and implemented in the node priority table and/or algorithms for selecting nodes to service user requests; [0128] line 1, FIG. 10B illustrates a Node Priority Table 1070; lines 13-20, The Node ID column 1076 is populated by values identifying a storage node (as owners/ID of participant nodes), e.g., A or B which has been designated to service various geocode regions in accordance with a predetermined priority order of selection…a particular node can be determined to be a "near enough" or a closest node to the end user 114 using the Node Priority Table 1070; [0102] lines 1-7, a customer may also dictate that any file received by the system must immediately (as degree of importance of the degrees of importance associated with processing target task, since this request must be processed immediately) be copied to one or more additional nodes, which may or may not be specifically designated; also see [0109] lines 5-8, if multiple nodes are identified as containing the requested file, the core system 102 selects the node that is closest and/or least busy, or makes its node selection based on some combination of these factors (as selected from group of factors)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore with Chatley because Chatley’s teaching of the selecting the node for processing the user request based on different factors would have provided Moore’s system with the advantage and capability to allow the system to easily determining and assigning the user request to the best node for processing which improving the system performance and quality of service to the users (see Chatley, [0102] lines 6-7, improve performance or quality of service to that specific customer).

Moore and Chatley fail to specifically teach when accepting the response, the response is an approval response.

However, ZOU teaches when accepting the response, the response is an approval response (ZOU, [0073] Table 1, Status of submission, Crowdworkers, worker-1, approved, worker-3 approved, worker-4 approved; Fig. 5, 510, yes approval, 512, 514, 516; [0139] lines 1-10, the similar set of second crowdsourcing tasks "Set_1" is approved by the requestor in step 512… "Worker_1", "Worker_3", and "Worker_5" have performed the "Task_1", "Task_3" and "Task_4" of the "Set_1".”; also see [0044] lines 1-4, the one or more performance metrics refer to at least one of a completion time of the second crowdsourcing task, results/responses of the second crowdsourcing tasks).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore and Chatley with ZOU because ZOU’s teaching of selecting the worker/nodes based on its associated weight and sending the approve/result response would have provided Moore and Chatley’s system with the advantage and capability to ensure that the selected processing nodes has the highest accuracy and the performance in order to improving the system efficiency.

Moore, Chatley and ZOU fail to specifically teach sharing the updated reputation with each of a plurality of the one or more participant nodes within the distributed computing system.

However, Dadhia teaches sharing the updated reputation with each of a plurality of the one or more participant nodes within the distributed computing system (Dadhia, Fig. 1 (as distributed computing system), 102 (device); [0013] lines 2-4, dynamically computing reputation scores for objects may perform. The systems 100 may include one or more devices 102; [0046] lines 1-3, a device or system that dynamically computes reputation scores for objects (e.g., the device 102 of FIG. 1); [0026] lines 7-15, dynamically computing the reputation scores of objects. In either the public or private network scenarios, the server 204 may compute reputation scores on behalf of a plurality of client devices 102, with a plurality of different clients sharing the same server. In this manner, multiple clients may benefit from a reputation score computed at the request of one client, and the server may readily share reputation scores across multiple clients, resulting in increased system-wide performance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley and ZOU with Dadhia because Dadhia’s teaching of sharing the reputation across multiple clients would have provided Moore, Chatley and ZOU’s system with the advantage and capability to allow the system/users to easily determining the reputations associated with nodes which improving system-wide performance (see Dadhia, [0026] lines 14-15, resulting in increased system-wide performance).

As per claim 6, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. ZOU further teaches wherein selection in (a1) is selection based on a policy which specifies at least two of a quorum of participant nodes which become transmission destinations of the transaction request, the owners of participant nodes, the loads of participant nodes, the degrees of importance of tasks and the communication delay of participant nodes, in addition to the reputation respectively associated with the participants node of the distributed computing system (ZOU, [0142] TABLE 3, Illustration of the one or more weights associated with…one or more crowdworkers performing the set of second crowdsourcing task, worker 1, 0.8; [0146] lines 1-3, At step 514, a set of crowdworkers may be selected based on the rank [based on ranked weight (as reputation), see [0142] Table 3] associated with each of the crowdworker of the set of crowdworkers;  [0149] lines 3-9, determine one or more performance metrics of the crowdworker on the first crowdsourcing task based on a performance of the crowdworker on the first crowdsourcing task. In an embodiment, the one or more performance may include, but are not limited to, a completion time, a responding time (as communication delay), and an accuracy associated with said first crowdsourcing task [Examiner noted: selection based on the performance metrics (as policy) which including factors of a completion time and a responding time (as communication delay) in addition to the reputation]).

As per claim 10, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. Moore further teaches wherein the processing target task is a smart contract (Moore, Fig.4, Web service contract request (as smart contract)).

As per claim 12, it is a distributed computing system of claim 1, therefore, it is rejected for the same reason as claim 1 above.

As per claim 13, it is a distributed computing method of claim 1, therefore, it is rejected for the same reason as claim 1 above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU and Dadhia, as applied to claim 1 above, and further in view of Shahabi et al. (US Pub. 2014/0343984 A1).
Shahabi was cited in the previous Office Action.

As per claim 2, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. Moore further teaches wherein the reputation updating processing includes the following (b1) and (b2): (b1) in the case where the response including the correct task execution result is received from one of the selected one or more participant nodes in the requesting processing for each of the selected one or more participant nodes, relatively increasing the reputation associated with the one of the selected one or more participant nodes (Moore, [0085] lines 1-3, The result that is most prevalent is determined to be the accurate or "correct" result, at step 720, and this result is reported back to the calling party or client device; [0088] lines 1-8, each of the web services, when in communication with each other, may check and compare their respective results with each other’s results. Based on these results, the services vote to determine which result is "correct". Each service's reputation is then adjusted based on how its result compared to the "correct" result; Claim 6, adjusting the reputation comprises increasing the reputation of each web service having a result that is consistent with the preferred result),
for each of the one or more participant nodes, the associated reputation being a value according to a number of matching task execution results returned, and wherein the number of matching task execution results is determined by the number of times the correct task execution result is returned between a previous processing request and a current processing request (Moore, Fig. 7, 700, 710, 720; [0081] lines 1-2, Each web service, residing on an associated computing device, may have an associated reputation; [0086] lines 2-18, a service's reputation can be dynamically adjusted, at step 730, based upon how faithfully it computes the results of work items (e.g., messages) sent to it. For example, a service which has been taken over by a virus may still have the desired cryptographic keys to communicate to its brethren nodes…Moreover, the reputations of web services 515 and 525 may be increased because they got the correct result; [0085] lines 1-9, The result that is most prevalent is determined to be the accurate or "correct" result, at step 720, and this result is reported back to the calling party or client device. For example, if web service 515 and 525 each determined the result to a client's request to be "1" and if web service 535 determined the result to the same request to be "2", the result of "1" would be most prevalent (two result occurrences of "1" versus one result occurrence of "2"), and this result would be reported back to the client (as based on number of matching task execution results)). In addition, ZOU teaches the response is an approval response (ZOU, [0073] Table 1, Status of submission, Crowdworkers, worker-1, approved, worker-3 approved, worker-4 approved; Fig. 5, 510, yes approval, 512, 514, 516; [0139] lines 1-10, the similar set of second crowdsourcing tasks "Set_1" is approved by the requestor in step 512… "Worker_1", "Worker_3", and "Worker_5" have performed the "Task_1", "Task_3" and "Task_4" of the "Set_1".”; also see [0044] lines 1-4, the one or more performance metrics refer to at least one of a completion time of the second crowdsourcing task, results/responses of the second crowdsourcing tasks).

Moore, Chatley, ZOU and Dadhia fail to specifically teach when increase the reputation, it is from an unprocessed reputation, and the reputation is the associated unprocessed reputation being a value according to a number of matching task execution results returned after the unprocessed reputation is returned to an initial value; and (b2) in processing asynchronous with the requesting processing, reflecting at least the associated unprocessed reputation in the reputation of one of the selected one or more participant node.

However, Shahabi teaches when increase the reputation, it is from an unprocessed reputation (Shahabi, Fig. 2; [0051] lines 2-5, In order to compute the aggregate reputation score (as unprocessed reputation) for the set Q= [W2, W3], the probability that the majority (i.e., at least two) of the workers perform the task correctly can be calculated (Examiner noted: score will be increased based on correct task execution results]), and
the reputation is the associated unprocessed reputation being a value according to a number of matching task execution results returned after the unprocessed reputation is returned to an initial value (Shahabi, Fig.2, 200 (rectangular); w1, w2, w3; [0047] lines 9-12, One of the well-known mechanisms to make a single decision based on the results provided by a group of workers is majority voting, which accepts the result supported by the majority of workers (as number of match task execution results). [0048] lines 1-5, in order to aggregate the reputation score of the workers, it is advantageous to compute the probability that the majority of workers perform the task correctly may be computed/calculated. Thus, the Aggregate Reputation Score (as unprocessed reputation value) may be defined. [Examiner noted: aggregate reputation score (as unprocessed reputation value) is defined according to the number of matching task results, every task result are different, therefore, the unprocessed reputation returned to an initial value every time when performing new task]; and 
(b2) in processing asynchronous with the requesting processing, reflecting at least the associated unprocessed reputation in the reputation of one of the selected one or more participant node (Shahabi, Fig.2; W1, W2, W3; Abstract, lines 11-13, A task may be assigned to a subset of workers whose aggregate reputation score satisfies the confidence of the task; [0051] lines 2-8, In order to compute the aggregate reputation score for the set Q= [W2, W3], the probability that the majority (i.e., at least two) of the workers perform the task correctly can be calculated. Thus, the aggregate reputation score of the three workers can be calculated/determined as follows: ARS (Q) (0.7 x 0.6 x 0.7) + (0.7 x 0.4 x 0.7) + (0.7 x 0.6 x 0.3 x 2) = 0.74 ([Examiner noted: the aggregate reputation score of three workers is based on three workers reputation, and when assigning the task (in processing asynchronous with requesting), it is reflecting at least the associated unprocessed reputation (one of the worker’s reputation) in reputation of the participant node]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU and Dadhia with Shahabi because Shahabi’s teaching of aggregate reputation (as unprocessed reputation) would have provided Moore, Chatley, ZOU and Dadhia’s system with the advantage and capability to allow the system to select the most correct result based on a group of nodes that has the same results which further improving the system accuracy (see Shahabi, [0051]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU, Dadhia and Shahabi, as applied to claim 2 above, and further in view Eisen (US Pub. 2016/0019546 A1).
Eisen was cited in the previous Office Action.

As per claim 3, Moore, Chatley, ZOU, Dadhia and Shahabi teach the invention according to claim 2 above. Shahabi further teaches a tallied value obtained by tallying the value of the unprocessed reputation associated of one of the selected one or more participant nodes with the owners of participant nodes, and reflection in (b2) is reflection of the tallied value with one of the selected one or more participant nodes (Shahabi, [0051] lines 2-8, In order to compute the aggregate reputation score for the set Q= [W2, W3], the probability that the majority (i.e., at least two) of the workers perform the task correctly can be calculated. Thus, the aggregate reputation score of the three workers can be calculated/determined as follows: ARS (Q) (0.7 x 0.6 x 0.7) + (0.7 x 0.4 x 0.7) + (0.7 x 0.6 x 0.3 x 2) = 0.74).
	
	Moore, Chatley, ZOU, Dadhia and Shahabi fail to specifically teach wherein the asynchronous processing is settlement processing that pays to one of the selected one or more participant nodes a42 5004928-1HITACHI2-341601119US01reward based on a tallied value [reputation].

	However, Eisen teaches wherein the asynchronous processing is settlement processing that pays to one of the selected one or more participant nodes a42 5004928-1HITACHI2-341601119US01reward based on a tallied value [reputation] (Eisen, [0114] lines 1-5, specialized privileges or treatment for a higher reputation user or device (as selected participant) may be qualifying the user for a special offer or status. The special offer may include … rewards…other rewards for having a high reputation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU, Dadhia and Shahabi with Eisen because Eisen’s teaching of paying a reward based on reputation that associated with device would have provided Moore, Chatley, ZOU, Dadhia and Shahabi’s system with the advantage and capability to allow the system to encourage the client/server node to maintain its execution correctness which improving the performance. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU and Dadhia, as applied to claim 1 above, and further in view of Ishiguro et al. (US Pub. 2007/0220516 A1) and Shen et al. (US Pub. 2009/0210876 A1).
Ishiguro and Shen were cited in the previous Office Action.

As per claim 4, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. Moore, Chatley, ZOU and Dadhia fail to specifically teach monitoring processing, the monitoring is asynchronous with the requesting processing and (c1) and (c2): (c1) for each of a plurality of tasks including the processing target task, monitoring at least one of computational resources and computational time required for executing the task; and (c2) for each of the plurality of tasks, updating the degree of importance associated with the task based on a monitoring result of (c1), wherein, for each of the plurality of tasks, the degree of importance assigned to the task is based on at least one of the computational resources and computational time required for executing the task.

However, Ishiguro teaches monitoring processing, the monitoring is asynchronous with the requesting processing and (c1) and (c2): (c1) for each of a plurality of tasks including the processing target task, monitoring at least one of computational resources and computational time required for executing the task (Ishiguro, Fig.6, Job identification; Execution time; CPU information; amount of usage; [0089] lines 5-10, job execution subsystem 109 requests to measure and record the data values of the data items (e.g. the amount of memory usage) included in the job actual data of the operation data (FIG. 5) by monitoring the load of the execution server 103-s resulted from the execution of current batch job (as asynchronous with the requesting processing)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU and Dadhia with Ishiguro because Ishiguro’s teaching of monitoring resources and time needed for executing the task would have provided Moore, Chatley, ZOU and Dadhia’s system with the advantage and capability to allow the system to determine when or whether to execute the task which improving the processing speed. 

Moore, Chatley, ZOU, Dadhia and Ishiguro fail to specifically teach (c2) for each of the plurality of tasks, updating the degree of importance associated with the task based on a monitoring result of (c1), wherein, for each of the plurality of tasks, the degree of importance assigned to the task is based on at least one of the computational resources and computational time required for executing the task.

However, Shen teaches (c2) for each of the plurality of tasks, updating the degree of importance associated with the task based on a monitoring result of (c1), wherein, for each of the plurality of tasks, the degree of importance assigned to the task is based on at least one of the computational resources and computational time required for executing the task (Shen, [0027] lines 1-5, specifies policies to get different jobs from the local distributed job map (e.g. current available server memory, CPU, threads, and resources, etc), and policies to retrieve from the queue (e.g. priority, urgencies, status, QoS, classification, etc.); [0028] lines 3-16, update map job entries with different priority levels, or urgencies (as degree of importance). For example, if an interactive request is supposed to be sent back to a user within 5 seconds, 1 second has already elapsed, and the average processing time for this kind of jobs is 2 seconds, an event will be called to check the entry of this job to see if this job is already in processing or still in the distributed map waiting to be processed. If it is still waiting, its urgency value will be raised (as updating) to 3 so that it can be processed quicker…and if 3 seconds have elapsed, its urgency will be changed to 1 which will also change the processing thread priority even if this request job is in processing; [0029] lines 1-4, a Timeout Controller 105, which compares the elapsed time to the timeout value when timeout is approaching, and updates the distributed map job entry with higher urgencies; [Examiner noted: updating the urgency value (as degree of importance for the task) based on time required and computational resource (obviously, resource is need for executing the task)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU, Dadhia and Ishiguro with Shen because Shen’s teaching of degree of importance (urgency) that associated with the tasks would have provided Moore, Chatley, ZOU, Dadhia and Ishiguro’s system with the advantage and capability to allow the most urgency task to be execute first which improving the system processing speed.

As per claim 5, Moore, Chatley, ZOU, Dadhia, Ishiguro and Shen teach the invention according to claim 4. Shen further teaches wherein, for each of the plurality of tasks, importance or confidentiality of processing according to the task is further reflected in the degree of importance associated with the task (Shen, [0027] lines 1-5, specifies policies to get different jobs from the local distributed job map (e.g. current available server memory, CPU, threads, and resources, etc), and policies to retrieve from the queue (e.g. priority, urgencies, status, QoS, classification, etc.); [0028] lines 3-12, update map job entries with different priority levels (as importance of task), or urgencies. For example, if an interactive request is supposed to be sent back to a user within 5 seconds, 1 second has already elapsed, and the average processing time for this kind of jobs is 2 seconds, an event will be called to check the entry of this job to see if this job is already in processing or still in the distributed map waiting to be processed. If it is still waiting, its urgency value will be raised (as updating) to 3 so that it can be processed quicker [Examiner noted: important job processed quicker therefore importance is reflected in the degree of importance associated with the task]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU and Dadhia, as applied to claim 1 above, and further in view of Kozhaya et al. (US Pub. 2017/0076223 A1) and WOOD et al. (US Pub. 2017/0161702 A1).
	Kozhaya was cited in the previous Office Action.

As per claim 7, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. Moore teaches (D) processing including the following (d1) to (d3) in the case where the request which is a request for executing the processing target task is received (Moore, Fig. 5, 505 Client calling service; [0069] 4-7, WSAP communicates with a web service, in which a client consumer requests a server provider to perform some service for the client, and provide the client with an appropriate response; [0079] lines 6-8, a client 500 sends a work item or request to the computing devices (nodes) 510, 520, 530 via a calling service); returning the response including an execution result of the processing target task (Moore, [0085] lines 1-3, The result that is most prevalent is determined to be the accurate or "correct" result, at step 720, and this result is reported back to the calling party or client device). In addition, Moore discloses transaction processing (Moore, [0006] lines 12-16, the user’s reputation score is used by others as a factor in their decision on whether to conduct a transaction with that user or not). Further, ZOU teaches the approval response (ZOU, [0073] Table 1, Status of submission, Crowdworkers, worker-1, approved, worker-3 approved, worker-4 approved; Fig. 5, 510, yes approval, 512, 514, 516; [0139] lines 1-10, the similar set of second crowdsourcing tasks "Set_1" is approved by the requestor in step 512… "Worker_1", "Worker_3", and "Worker_5" have performed the "Task_1", "Task_3" and "Task_4" of the "Set_1".”; also see [0044] lines 1-4, the one or more performance metrics refer to at least one of a completion time of the second crowdsourcing task, results/responses of the second crowdsourcing tasks).

Moore, Chatley, ZOU and Dadhia fail to specifically teach (d1) judging whether or not the reputation associated with the selected one or more participant nodes which are a transmission source of the transaction request is equal to or larger than a threshold; (d2) in the case where a judgment result of (d1) is true, executing the processing target task according to the transaction request and returning the approval response including an execution result of the processing target task; and (d3) in the case where the judgement result of (d1) is false, not executing the processing target task according to the transaction request and returning the response indicating the judgment result of (d1) is false.

However, Kozhaya teaches (d1) judging whether or not the reputation associated with the selected one or more participant nodes which are a transmission source of the transaction request is equal to or larger than a threshold (Kozhaya, [0022] lines 7-12, A trusted source is a source whose associated corpora weight has met or exceeded a threshold value. An untrusted source is a source whose associated corpora weight has fallen below the threshold value; [0098] lines 19-23, the distributed query logic 393 may look at the weights in the corresponding weight matrix 392 to identify which corpora 347 have a weight value below a threshold. For those corpora having a weight value below the threshold, the queries are not sent to those corpora); (d2) in the case where a judgment result of (d1) is true, executing the processing target task according to the transaction request and returning the approval response including an execution result of the processing target task (Kozhaya, [0098] lines 19-23, the distributed query logic 393 may look at the weights in the corresponding weight matrix 392 to identify which corpora 347 have a weight value below a threshold. For those corpora having a weight value below the threshold, the queries are not sent to those corpora; [0020] lines 5-8, the queries are applied to each of the corpora C which individually generate a set of results. Each set of results is returned to the virtual corpus mechanisms which in turn returns the results to the cognitive system [Examiner noted: if the reputation is above predetermined acceptable level (as judgment result is true), the node is trustworthy, and therefore the node can be used for performing the tasks; and will retuning a response including the results); and (d3) in the case where the judgement result of (d1) is false, not executing the processing target task according to the transaction request (Kozhaya, [0022] lines 7-12, A trusted source is a source whose associated corpora weight has met or exceeded a threshold value. An untrusted source is a source whose associated corpora weight has fallen below the threshold value; [0100] lines 24-29, corpora of the selected virtual corpus that are determined to be "untrusted" based on their weight values may not have the inquiry/input question distributed to their corresponding agent (as not for processing the task). The agents that receive the inquiry/input question may process the inquiry or input question in the normal manner as discussed above and return results). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU and Dadhia with Kozhaya because Kozhaya’s teaching of determine/judgment whether the reputation meet the threshold and sending the task to the node based on the determination would have provided Moore, Chatley, ZOU and Dadhia’s system with the advantage and capability to ensure that the tasks/requests are only send to the node/server with a good reputation which providing accurate operation in order to improving the system performance (see Kozhaya, [0023] lines 15-17, more accurate operation of the distributed cognitive system).

Moore, Chatley, ZOU, Dadhia and Kozhaya fail to specifically teach returning the approval response indicating the judgment result of (d1) is false.

However, WOOD teaches returning the approval response indicating the judgment result of (d1) is false (WOOD, [0447] lines 6-8, return negative response to the interaction validation request, e.g. including a " false" value indicating the interaction validation has failed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU, Dadhia and Kozhaya with WOOD because WOOD’s teaching of returning the false response based on the failed validation/judgment would have provided Moore, Chatley, ZOU, Dadhia and Kozhaya’s system with the advantage and capability to allow the system to take further actions based on the response which improving the system efficiency.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU, Dadhia, Kozhaya and WOOD, as applied to claim 7 above, and further in view Srivastava (US Patent 9,600,251 B1).
Srivastava was cited in the previous Office Action.

As per claim 8, Moore, Chatley, ZOU, Dadhia, Kozhaya and WOOD teach the invention according to claim 7 above. Moore, Chatley, ZOU, Dadhia, Kozhaya and WOOD fail to specifically teach a negative transmission response including information indicating a failure of the processing target task is returned to the selected one or more participant nodes.

However, Srivastava teaches a negative transmission response including information indicating a failure of the processing target task is returned to the selected one or more participant nodes (Srivastava, Col 17, lines 38-41, Once a failure message is received from any target service, the failed response can be returned to the application/device from which the API request was received).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU, Dadhia, Kozhaya and WOOD with Srivastava because Srivastava’s teaching of sending the response back with the indication of failure of processing would have provided Moore, Chatley, ZOU, Dadhia, Kozhaya and WOOD’s system with the advantage and capability to prevent any further potential system errors which improving the system stability.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Chatley, ZOU and Dadhia, as applied to claim 1 above, and further in view of Eisen (US Pub. 2016/0019546 A1).
Eisen was cited in the previous Office action.

As per claim 9, Moore, Chatley, ZOU and Dadhia teach the invention according to claim 1 above. Moore teaches the reputation of the one of the selected one or more participant nodes (Moore, Fig. 5, 510, 520 530 (as one or more participant nodes); Fig. 6, 610, 620 select web service having the highest reputation; [0081] lines 1-2, Each web service, residing on an associated computing device, may have an associated reputation; [0082] lines 3-12, The client starts a dialogue with each of the multiple, identical web services, at step 600, that has a capability of fulfilling the client's work item or request. At step 610, the client analyzes the reputation of each web service to determine and select which has the highest reputation (step 620)).

Moore, Chatley, ZOU and Dadhia fail to specifically teach execute settlement processing which is processing of paying to one of the selected on or more participant nodes a reward based on the reputation and the settlement processing is asynchronous with the requesting processing.

However, Eisen teaches execute settlement processing which is processing of paying to one of the selected on or more participant nodes a reward based on the reputation and the settlement processing is asynchronous with the requesting processing (Eisen, [0114] lines 1-5, specialized privileges or treatment for a higher reputation user or device (as designated participant) may be qualifying the user for a special offer or status. The special offer may include … rewards…other rewards for having a high reputation; [Examiner noted: the rewards is based on the high reputation which is asynchronous with the requesting processing since the reputation is determined based on the previous processing]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Moore, Chatley, ZOU and Dadhia with Eisen because Eisen’s teaching of paying a reward based on reputation that associated with device would have provided Moore, Chatley, ZOU and Dadhia’s system with the advantage and capability to allow the system to encourage the client/server node to maintain its execution correctness which improving the performance. 


Response to Arguments  
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195